Citation Nr: 0706436	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-14 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).

2.	Entitlement to service connection for PTSD.

3.	Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to November 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in New York, New 
York, which, in part, denied service connection for PTSD,     
and for hepatitis C.  

Previously, through a December 1997 decision the RO denied 
the veteran's original claim for service connection for PTSD, 
and notified him of this determination later that month.  
Since he did not initiate an appeal of that decision, it 
became final and binding upon him on the merits.  See 38 
C.F.R. §§ 3.104, 20.200.  Therefore,          the veteran 
must initially present new and material evidence to reopen 
this claim, before it can be readjudicated on the merits.  
See 38 C.F.R. § 3.156(a);            Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Accordingly, this issue has been 
characterized as a petition to reopen.

For the reasons indicated below, a decision on the veteran's 
claim for             service connection for hepatitis C is 
warranted.  Regarding the matter of         service 
connection for PTSD, this claim is being reopened -- but 
inasmuch as further development is required before deciding 
the claim on the merits, it is       then being remanded to 
the RO via the Appeals Management Center (AMC)                  
in Washington, D.C.  VA will notify the veteran if further 
action is required          on his part concerning this 
claim.









FINDINGS OF FACT

1.	The veteran has been provided with comprehensive notice as 
to the evidence required to substantiate the claim for 
service connection for hepatitis C, and his petition to 
reopen, including an explanation of the shared obligation 
between VA and himself to obtain that evidence and 
information.  Furthermore, VA has fulfilled its duty to 
assist in obtaining evidence relevant to the disposition of 
these claims.  

2.	A March 2003 VA examiner found with respect to the likely 
etiology of            the veteran's diagnosed chronic 
hepatitis C, that there was no confirmation from   the record 
of a reported blood transfusion in service during right knee 
surgery,              and instead that his major risk factor 
for hepatitis C was intravenous drug abuse.      

3.	Through a December 1997 rating action, the RO denied the 
veteran's original claim for service connection for PTSD.  He 
was notified of that decision later      that month, and did 
not appeal it.

4.	Additional evidence has since been obtained that was not 
formerly of record, which relates to an unestablished element 
required to establish the claim for   service connection for 
PTSD, and presents a reasonable possibility of   
substantiating it.


CONCLUSIONS OF LAW

1.	The veteran's hepatitis C was not incurred or aggravated 
during service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2006).

2.	The RO's December 1997 decision denying the claim for 
service connection    for PTSD became final on the merits.  
38 U.S.C.A. § 7105(c) (West 2002);            38 C.F.R. §§ 
3.104, 20.201 (2006).

3.	Some of the evidence received since that decision, however, 
is new and material, and thus, the claim for service 
connection for PTSD is reopened.  38 U.S.C.A.               § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.



Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.







In accordance with the above requirements as to the content 
of the VCAA notice which must be provided to a claimant 
pertaining to the benefits he intends to establish, the 
veteran has been appropriately informed as to the 
significance of     the VCAA's duty to notify and assist to 
this case.  Through the issuance of several notice letters 
from the RO to him, in addition to the July 2004 statement of 
the case (SOC) and December 2005 supplemental SOC (SSOC), the 
criteria for content-specific notice as defined in the 
Pelegrini II decision have effectively been met.  

Preliminarily, those documents which provided the requisite 
notice only warrant detailed consideration insofar as his 
claim for service connection for hepatitis C, with respect to 
which the Board is issuing a denial on the merits.  As for 
the remaining matter of his petition to reopen a claim for 
service connection for PTSD, the Board is reopening this 
claim and then remanding it for further evidentiary 
development.  So there is no need at this point to determine 
whether the VCAA's duty to notify and assist was satisfied 
pertaining to this claim.  Rather, this would be premature 
because further measures are necessary for VA to comply with 
this law, and this will occur on remand.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).   See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed and     
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 02-
1077 (Vet. App. December 21, 2006). 

Following the October 2002 notice correspondence provided to 
him, that initial letter contained sufficient information and 
explanation to meet at least the first three elements of 
notice set forth in Pelegrini II.  First, the letter informed 
the veteran    as to the evidence still required in order to 
substantiate his claim, the initial element of VCAA notice 
under Pelegrini II.  An explanation was set forth as to the 
type of evidence most helpful concerning a claim for 
hepatitis C, specifically, that which helped to show an 
association between the claimed condition, and risk factors 
from during service.  The letter proceeded to explain the 
most common known risk factors for this condition.  The 
second and third elements of the Pelegrini II analysis were 
also met, inasmuch as the correspondence indicated whose 
responsibility         it was, VA's or the veteran himself, 
to obtain further relevant evidence.              This 
included notice that VA would undertake reasonable efforts to 
obtain evidence necessary to support the claim, including VA 
and private medical records, employment records, and records 
from other Federal agencies.  Enclosed was a copy of VA Form 
21-4142 (Authorization and Consent to Release of Information) 
upon which he could identify further sources of evidence.  

Following the issuance of the October 2002 correspondence, 
the veteran received    a February 2004 letter that contained 
substantially similar notice information.  Additional letters 
were sent to him in May 2004 and October 2005 that concerned 
the RO's continuing attempts to obtain additional private 
medical records of which he had previously placed that agency 
on notice.  See 38 C.F.R. § 3.159(c)(1).      The July 2004 
SOC and December 2005 also set forth a discussion as to the 
evidence already obtained, and that which he would further 
need to provide to substantiate his claim.  

Accordingly, based upon the above documents, the first three 
elements of VCAA notice were satisfied.  That 
notwithstanding, none of these documents included mentioned 
of the specific language of the "fourth element" mentioned 
above. However, the veteran has received sufficient 
explanation as to how to provide further relevant evidence, 
such that the intended purpose of this final element of VCAA 
notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although none of the relevant notice documents 
contained the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claim.  The October 2002 VCAA letter requested that 
the veteran inform the RO about   any additional information 
or evidence that he wanted it to attempt to obtain on    his 
behalf.  So a more generalized request with the precise 
language outlined in            § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.    VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield, 
19 Vet. App. at 128, reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077            (December 
21, 2006). 

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
April 2006 primarily to notify him of the certification of 
his appeal to the Board, but which also set forth explanation 
of the recent holding in the Dingess/Hartman decision.  He 
has therefore received detailed notice concerning both the 
disability rating and  effective date elements of his claim.

The requirement of content-specific notice having been met, 
it is also essential          to consider that the relevant 
notice information must have been timely sent.                
In Pelegrini II, the Court defined timely notice as 
consisting of a sequence of  events in which the initial 
notice precedes the initial adjudication of the claim  under 
review.  Here, the initial October 2002 notice letter met 
this criteria. However, the February 2004 RO correspondence, 
and subsequent follow-up letters concerning continuing 
efforts to attempt to obtain private medical records,           
were sent after the March 2003 rating decision on appeal, and 
thus did not meet   the Pelegrini II definition of timely 
notice.  See 18 Vet. App. at 119-20.  

Nonetheless, the RO has taken sufficient measures to assist 
with the development of the veteran's claim, such that any 
defect in the timing of the notice did not have any 
detrimental impact upon the continuing adjudication of it.  
Following the most recently issued February 2004 notice 
letter, the veteran had ample opportunity to respond, and 
provided personal statements dated in March 2004 and          
November 2005.  The RO also obtained the continuing records 
of outpatient treatment at VA medical facilities, and records 
from various private treatment providers the veteran had 
identified.  There is no indication of any additional 
relevant evidence or information that has not already been 
obtained.  For these reasons, the Board finds that regardless 
of the timing of the subsequent VCAA notice letter, the 
veteran has been afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA."  See Mayfield, 9 Vet. App. at 128, reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 02-
1077 (December 21, 2006). 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  The RO has obtained the veteran's 
service medical records (SMRs), complete service personnel 
records, VA outpatient and hospitalization records over a 
period of more than two decades, and records from various 
private treatment professionals.  He has also undergone VA 
examinations in connection with the claim on appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
himself has submitted several personal statements.  He has 
not at any point requested the opportunity to testify at a 
hearing in support of the claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Service Connection

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000). 

With respect to claims filed after October 31, 1990, as in 
this case, an injury or disease incurred during active 
service will not be deemed to have been incurred in the line 
of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105;             38 C.F.R. §§ 
3.1(m), 3.301(d).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); 
VAOPGCPREC 2-98 (Feb. 10, 1998).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102.  See also          
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("[T]he VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine" and does not 
mandate a discussion of all lay evidence of record.)
Initially, the record establishes that there is competent 
evidence of the disability claimed, inasmuch as the diagnosis 
of hepatitis C was first obtained following testing conducted 
in 1997.  The veteran has undergone additional outpatient 
evaluation and treatment for that condition at the Brooklyn 
VA Medical Center (VAMC).  Accordingly, the remaining issue 
for consideration in this case is whether the claimed 
hepatitis C was incurred in or aggravated by an incident       
from service.  See 38 C.F.R. § 3.303(d); Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000).

In reviewing the evidence on this determinative issue of 
causation, consideration    is afforded to those 
substantiated injury or medical condition from service as 
having a potential relationship to the condition claimed.  As 
previously mentioned,            this would consist of an 
incident having taken place in the line of duty, though not 
any instance of substance abuse if claimed as the primary 
cause of a disability.    See e.g., Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004) (indicating that section 
105(a) creates a presumption of service connection for an 
injury or disease incurred during active service, unless the 
result of the claimant's own willful misconduct or abuse of 
alcohol or drugs).  See, too, Davis v. Principi,                      
17 Vet. App. 54, 57 (2003) ("[S]ervice connection cannot, as 
a matter of law,           be granted for primary substance 
abuse.").  

The information of record pertaining to events constituting 
potential risk factors from service for a subsequent 
hepatitis C condition, includes the veteran's assertion that 
he underwent a blood transfusion in 1968 during a right knee 
surgery.           His SMRs substantiate the fact that he had 
a right medial meniscectomy in   October 1968 that was 
conducted at the Clark Air Force Base (AFB) in the 
Philippines, and after a period of rehabilitation he returned 
to duty.  




The veteran has also mentioned more recently in connection 
with a March 2004 response to a PTSD questionnaire, that he 
had sustained a cut on his left arm at   one point when 
temporarily stationed in a military correctional facility, 
and then had been exposed to blood during a physical 
confrontation with another serviceman there.  There is an 
indication of court martial proceedings in 1968 which 
resulted in a conviction on one or more of these charges, 
with no medical record of a cut to the left arm at any point.  
He then underwent separation from service following these 
court martial proceedings, although the character of his 
discharge has since been upgraded from "undesirable" to a 
discharge "under honorable conditions."

For the purpose of resolving the question of the likely 
etiology of the hepatitis C condition, there have been 
various medical opinions obtained and considered during the 
course of adjudication of this claim.  In his September 1997 
statement, Dr. I., private physician, indicated that he had 
treated the veteran over the past few years, and observed 
that the veteran reported a history of blood transfusion 
during surgery in 1969, as well as a history of intravenous 
drug use with heroin which had stopped about 15 to 17 years 
ago.  It was further indicated that either the surgery and 
subsequent transfusion, or intravenous drug use was the 
probable cause of chronic hepatitis C.  Having reviewed this 
finding, to the extent the blood transfusion during service 
was considered, the conclusion expressed was not offered in 
sufficiently definitive terms as to provide a helpful 
assessment on the etiology of the condition claimed.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
professional's use of equivocal terms such as "may" or 
"may not" was too speculative to constitute a definitive 
opinion on issue of causation); Winsett v. West, 11 Vet. App. 
420, 424 (1998).  See also 38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability,                
as distinguished from pure speculation or remote 
possibility).  Rather, this physician's statement does not 
rise above the level of equivocality as to whether     a 
blood transfusion was the cause of the claimed condition, or 
had any degree of impact upon the status of his condition.  
And this opinion further states that there is a substantial 
likelihood that what led to the claimed illness was prior 
substance abuse, when considering all relevant causative 
factors, which as indicated,      cannot provide the basis 
for awarding service connection.  So a more definitive 
opinion must be utilized in addressing the subject of 
etiology.
A VA general medical examination was then conducted in 
October 1997,        during which the examiner noted with 
respect to the relevant medical history,      that there was 
a diagnosis of chronic hepatitis C, abnormal liver function 
tests,   with interferon treatment on a weekly basis.  There 
was also a history of a          right knee injury with an 
operation in 1968, and of heroin dependence with intravenous 
drug abuse from 1969 to 1980, and chronic alcohol dependence                
in remission.  There was no indication however as to what if 
any risk factors      from service had an association with 
chronic hepatitis C.     

A March 2003 examination, specifically of the liver, gall 
bladder and pancreas, provided more comprehensive findings 
concerning the hepatitis C condition.  Following discussion 
with the veteran and review of the claims file, the examiner 
observed that there existed a history of heroin intravenous 
drug use during service in Vietnam, with subsequent methadone 
use for two years, and of alcohol abuse     in Vietnam.  
There were no tattoos or piercings, other examples of risk 
factors to be considered as the possible cause of the onset 
of hepatitis C.  The veteran did report having had a blood 
transfusion in the Philippines, during his right knee surgery       
in 1968.  An objective examination was then conducted, which 
revealed no instances of abdominal problems, hematemesis, 
weight fluctuation or liver enlargement.  There was some 
fatigue and weakness.  The examiner then indicated with 
regard to the likely origin of hepatitis C, that there was no 
record of a         blood transfusion found in the claims 
file, and also that the major risk factor for hepatitis C in 
the veteran was intravenous drug abuse in Vietnam.      

This examiner's opinion provides a factually well-supported 
and unambiguous assessment on the probable etiology of 
hepatitis C, such that it is probative as to   the cause of 
this condition.  The examining physician made the 
determination that the reported blood transfusion could not 
be considered a likely risk factor for hepatitis, without 
even some supporting documentation it occurred on the 
surgical report for the 1968 right knee meniscectomy.  
Instead, he attributed the onset of   the condition claimed 
to the history of intravenous drug abuse in service, 
therefore establishing that such condition may not be 
recognized as a disability for VA compensation purposes.  See 
38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(d).            There 
is admittedly, not expressly stated consideration of the 
other alleged            in-service incident of a cut to the 
left arm, and blood exposure during a conflict at a      
military correctional facility, but this notwithstanding, it 
equally merits stating that the March 2003 VA examiner, as 
well as prior evaluating physicians (whose reports the latest 
examiner presumably reviewed) appear to have fully taken into 
account the veteran's reported history as to claimed risk 
factors for subsequent illness.        In any event, while 
the veteran is competent to allege the occurrence of events 
he directly witnessed, there is no corresponding record to 
help substantiate a left arm injury of the extent that it 
medically represents a relevant risk factor.  Hence,                     
the examiner's opinion that evaluating the clinical history 
overall, that the most significant risk factor was that of 
intravenous drug abuse, should be accepted          as 
persuasive.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(the Board may consider and evaluate the underlying basis of 
an opinion on a medical question,   and determine whether to 
accept such an opinion under the circumstances);     Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

In adjudicating this claim, the Board has also taken into 
consideration the veteran's own assertions.  But inasmuch as 
he is a layman, he does not have the requisite medical 
training and expertise to offer a probative opinion on a 
medical question,  to include as to whether a current 
diagnosed disability is etiologically related to military 
service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);              
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).    

For these reasons and bases, the preponderance of the 
evidence weighs against the veteran's claim for service 
connection for hepatitis C.  So the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. 5107(b);          38 C.F.R. § 3.102.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).








Petition to Reopen

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen, 10 Vet. App. at 146-47.            If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required -- provided the testimony 
is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish  the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another independent source that corroborates his testimony or 
statements, such as service records.  See Cohen, 10 Vet. 
App. at     146-47.  See also Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996).  





In a December 1997 rating decision, the RO considered and 
denied the veteran's claim for service connection for PTSD on 
the justification that there was no verified stressor from 
service of record, or sufficient details provided as to any 
other stressful incident to warrant attempting to 
independently verify that incident.  It was indicated that a 
September 1997 letter had been sent to the veteran requesting 
specific stressors, and that no reply was received.  The RO 
further indicated that  the veteran had mentioned during a 
recent VA psychiatric examination as a stressor, having been 
informed of the death of a fellow serviceman during his 
service.  However, there was not sufficient information with 
regard to this incident to permit an attempt to verify it.  
Accordingly, notwithstanding that the October 1997         VA 
psychiatric examination had resulted in a diagnosis of PTSD, 
the claim               was denied in the absence of a 
confirmed stressor from service.   

The RO then informed the veteran of this determination 
through correspondence dated later that same month.  He did 
not take any action to initiate an appeal of it within one 
year of the RO's notification letter.  So that December 1997 
decision became final and binding on him based on the 
evidence then of record.  See U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.200, 20.204, 20.1103 (2006).  And 
this, in turn, means there must be new and material evidence 
since   the December 1997 rating decision to reopen this 
claim and warrant further consideration of it on a de novo 
basis.  38 U.S.C.A. § 5108 (West 2002),                38 
C.F.R. § 3.156 (2006); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply prospectively to applications to 
reopen that were received on or after August 29, 2001.  Here, 
the veteran's petition to reopen his claim for service 
connection for PTSD was received in June 2002, after that 
cutoff date.  So the amended version of § 3.156(a), providing 
a new definition of new and material evidence, applies to his 
current appeal.




According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

Following the December 1997 denial of the veteran's original 
claim for            service connection for PTSD, the 
additional evidence which has been added to     the claims 
file consists of outpatient clinical records from the 
Brooklyn VAMC      dated from November 1999 to December 2005; 
a June 2002 evaluation report    from a treating VA 
psychiatrist; private treatment records from St. Joseph's 
Hospital from July 1969 to January 1984; records from St. 
John's Hospital,          from March to April 2000; records 
from Dr. S., from December 1993 to April 2001; records from 
Dr. B., from November 1999 to 1999; and several personal 
statements the veteran has provided, including his March 2004 
response to a PTSD stressor questionnaire sent to him from 
the RO.

On review of this newly received evidence, at least some of 
it pertains to an unestablished element of his claim, that of 
a confirmed stressor from military service, and also provides 
a reasonable possibility of substantiating the claim.          

In particular, through his July 2002 correspondence and March 
2004 response to a PTSD questionnaire, the veteran set forth 
a substantially more comprehensive account of claimed in-
service stressors than previously of record.  He stated that 
during service while stationed in Thailand and other 
locations in Southeast Asia     in 1968 with the 56th Air 
Command Support Troup Squadron, he was part of a "quick 
reaction team" involved in several military operations, and 
that during one of these assignments he witnessed the death 
of a friend from service whom he identified by name.  He 
stated that on a different occasion he was informed of the 
death of another serviceman in operations with his unit.  He 
further alleged that     on another occasion he was repairing 
the brakes of a military truck within a        motor pool, 
when his unit was suddenly subject to an attack.      

These statements from the veteran present sufficient new 
information as to   claimed stressors from during his service 
of at least one or more verifiable incidents, concerning 
which there is a reasonable likelihood that further RO 
attempts at independent corroboration would prove 
constructive to the development of his claim.  Generally, 
where the evidence offered in support of a petition to reopen 
is limited to a lay statement of the claimant, that alone 
does not warrant reopening of the previously denied claim, if 
involving the issue of medical causation.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).  However, here, since    the 
denial of the claim was due to insufficient information 
supplied from the veteran himself, such lay evidence would 
have a more favorable impact.  This is keeping in mind, that 
the basis for the December 1997 denial was the absence of an 
adequate description of any claimed stressor, and even prior 
to reasonable RO attempts at independent verification of an 
alleged stressor.  Thus, the description of a claimed 
stressor that would permit any form of verification at the 
outset would be sufficient to constitute material evidence in 
this case, and information of this type has since been 
provided. 
      
Accordingly, new and material evidence has been received to 
reopen the veteran's claim for service connection for PTSD.  
See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).  
The readjudication of this claim on the merits will be 
temporarily postponed however, pending the completion of the 
additional development directed in the remand below.
ORDER

Service connection for hepatitis C is denied.

However, the petition to reopen the claim for service 
connection for PTSD                  is granted, subject to 
the further development of the evidence concerning this claim 
on remand.


REMAND

As indicated, service connection for PTSD in particular 
requires medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV), credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and 
the claimed in-service stressors.  See 38 C.F.R. § 3.304(f).

In regard to the preliminary regulatory requirement to 
establish service connection for PTSD, there is competent 
evidence of a diagnosis of the same, as initially obtained on 
an October 1997 VA psychiatric examination.  There is a 
similar medical assessment also of record in June 2002 from a 
psychiatrist treating him     at the Brooklyn VAMC.  So the 
existence of a current diagnosis of the PTSD condition 
claimed will be presumed, prior to determining whether that 
condition  has an objective association with an event during 
service.  The comprehensive criteria for entitlement to the 
benefit sought, require that first, there is at least      
one confirmed stressor to support the veteran's claim.  

Those incidents the veteran identifies as alleged in-service 
stressors, include first that while stationed in Thailand and 
various other locations in Southeast Asia in 1968, he was 
part of a "quick reaction team" involved in several 
military operations, and in the course of this duty 
assignment witnessed the death of a friend from service.  He 
states that on a different occasion, he was informed of the 
death of another serviceman in operations with this unit.  

Also, the veteran alleges that on another occasion he was 
repairing the brakes of a military truck within a motor pool, 
related to his military occupational specialty     as an 
automotive repairman, when his unit was suddenly subject to 
an enemy attack.      

At the present point in the development of the veteran's 
claim, he has provided sufficient details as to the first two 
stressors (involving participation in a         "quick 
reaction team") that attempts to independently corroborate 
these incidents by the RO (AMC) are warranted.  More 
information would still be helpful, however,  as to the third 
incident described related to an attack upon a motor pool.  
So he should have one further opportunity to submit 
corroborative information on his claimed stressors, including 
specific dates (preferably within a 60-day timeframe) 
when they occurred, locations, and names of individuals 
involved.  In addition, regarding those stressors pertaining 
to a "quick reaction team," the veteran should clarify 
whether he is alleging that he had participation in combat, 
and if this is      the case, he is required to provide 
descriptive information on the nature and circumstances of 
his involvement in combat during service.

On receipt of this additional information, determine which of 
the alleged       stressors need to be independently verified 
- versus presumed to have occurred,                   if 
combat-related and consistent with the circumstances of 
service.                       The veteran's DD Form 214 
(report of separation from service) and service personnel 
records do not directly establish receipt of any of the 
citations or decorations that are generally considered 
conclusive evidence of combat service. See VAOGCPREC 12-99 
(Oct. 18, 1999).  Further development consisting of review of 
unit records may nonetheless provide verification of the 
veteran's involvement in combat during service.  Hence, based 
upon the additional supporting details from the veteran, the 
RO should contact the U. S. Army and Joint Services Records 
Research Center (JSRRC) to obtain relevant unit history 
information pertaining to his claimed stressors from service.    




In reviewing all further information obtained that has a 
bearing upon stressor verification, this corroborating 
evidence may also include any further lay statements from 
individuals concerning the events alleged, in addition to 
unit history records and other service records (contrary to 
what was previously set forth under the VA Adjudication 
Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and 
M21-1, Subch. XII, para 50.45(d) (1989)).  

Provided that through the above requested development it is 
confirmed the veteran either had participation in combat 
during service and one or more stressors that    are 
consistent with circumstances of that service, or at least 
one claimed noncombat-related stressor is independently 
verified, then schedule him for a      VA psychiatric 
examination.  The designated examiner should initially 
indicate whether a medical diagnosis of PTSD (under DSM-IV) 
is warranted -- and if this  is established, he should then 
offer an opinion as to whether this condition is the result 
of a confirmed stressor from service.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion where necessary to make a decision on the 
claim).

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain all additional records 
pertaining to          the veteran's 
outpatient treatment at the          
Brooklyn VAMC since December 2005, and   
associate all records obtained with his 
claims file.  

2.	Provide the veteran another 
opportunity to identify information 
that pertains to his alleged stressors 
from service.  Request that he clarify 
whether he had participation in combat 
during service, and inform him that if 
this is the case, he should provide 
additional information that pertains to 
his participation in combat during 
service, including those stressful 
incidents related to the circumstances 
of combat service.  
Also, request further information with 
respect to the other stressors he has 
described, to include such details as 
specific locations, dates (preferably 
within no more than a 60-day 
timeframe), names of any other 
individuals involved, and his unit 
designation at the time of the event(s) 
claimed.  

3.	Then undertake all appropriate action 
to assist in verification of the 
veteran's involvement in combat during 
service, and to assist with the 
independent corroboration of any 
additional noncombat-related stressors.  
This should include a request for 
relevant unit history information from 
the JSRRC as necessary.

4.	Provided that it is confirmed the 
veteran had participation in combat 
during service and one or more 
stressors consistent with the 
circumstances of this service, or there 
is at least one other claimed stressor 
that has been independently verified, 
then schedule him for a VA psychiatric 
examination.  The designated examiner 
should provide an opinion indicating 
whether it is at least as likely as not 
(i.e., 50 percent or greater 
probability) the veteran has PTSD due 
to a confirmed stressor from service.  
In making this determination, only a 
stressor that is related to 
participation in combat during service 
or that has been independently verified 
is to be considered.  If PTSD is 
diagnosed, the examiner must indicate 
what specific stressor in service 
provided the basis for this diagnosis.  
If PTSD is not diagnosed,   the 
examiner should explain why the veteran 
does not meet the DSM-IV criteria for 
this diagnosis.

To facilitate making these 
determinations, send the claims folder 
to the examiner for a review of the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examination report must 
confirm that the veteran's claims file 
was reviewed.

5.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.	Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained. If 
the claim is not granted to 
the veteran's satisfaction, prepare a 
SSOC and send it to him and his 
representative.  Give them time to 
respond before returning the claim to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  











The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).







 Department of Veterans Affairs


